Citation Nr: 1707997	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  08-37 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to August 1963.



This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the RO. 

In January 2016, the Board denied the Veteran's claim. The Veteran appealed the decision to the United States Court of Appeals for Veterans Claim (Court). In October 2016, the Court granted the parties' Joint Motion for Remand (Joint Motion) vacating the Board's January 2016 decision and remanded the appeal to the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS).   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required. 


REMAND

In the October 2016 Joint Motion, the parties agreed that the July 2015 request to the National Personnel Records Center (NPRC) was deficient as it failed to request records of in-service hospital treatment in Hohenfels, Germany for the entire relevant period of time, i.e., from January 19, 1961 to August 13, 1963. Thus, remand is necessary to make attempt to obtain any outstanding records.   

Remand is also required to afford the Veteran a VA examination to determine whether he has a current right knee disability that onset due to injury sustained during his period of service. See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate record depository, including but not limited to the National Personnel Records Center and Records Management Center, and obtain records of treatment the Veteran received from the military hospital in Hohenfels, Germany during the time period from January 19, 1961 to August 13, 1963 as a result of the alleged in-service quarter (1/4) ton jeep accident he has described. All requests for records and their responses must be associated with the claims folder.  

2. If the in-service incident is substantiated or it is determined that such action is appropriate under the law, schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed right knee disability. The VBMS file must be made available to the examiner for review prior to examination. All indicated tests and studies should be performed and the clinical findings should be reported in detail. 

A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. After reviewing the entire record, the examiner should provide an opinion with supporting explanations as to the following: 
 
Whether there is a current diagnosis of a right knee disability that onset due to injury sustained in the alleged in-service 1/4 ton jeep accident during the Veteran's period of service.

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

*February 1989 private treatment records that reflect the Veteran sustained a right knee medial meniscal tear. VBMS Entry May 20, 2008.

*An April 2009 statement that reflects the Veteran's description of the alleged occurrence of an in-service injury.  VBMS Entry April 27, 2009.

*A June 2013 statement that reflects the Veteran's additional description of the circumstances and events surrounding the alleged occurrence of an in-service injury. VBMS Entry June 18, 2013.

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

3. After completing all indicated development, readjudicate the claim in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




